                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        HOT SPRINGS DIVISION


DONALD STEPHENS                                                                                  PLAINTIFF


v.                                            Case No. 6:13-cv-6011


LESLIE JESSUP                                                                                 DEFENDANT


                                                   ORDER

        Before the Court is a Motion to Enforce Settlement filed by Defendant Leslie Jessup. ECF

No. 76. Plaintiff Donald Stephens has responded. ECF. No. 77. This matter is ripe for the Court’s

consideration.

                                             BACKGROUND

        This action arises out of an incident in which Plaintiff Donald Stephens was accused of

theft at Oaklawn Jockey Club in Hot Springs, Arkansas, and detained by Defendant Leslie Jessup.

Stephens filed the present action against Jessup, 1 alleging the following causes of action: false

imprisonment, conversion, defamation, violation of civil rights, and intentional infliction of

emotional distress. Jessup claims that the parties reached an oral agreement to settle this matter

but that Stephens refuses to honor the agreement.

        Jessup’s counsel, Jim Simpson, asserts that, during a telephone call with Stephens’s

counsel, Maximillan Sprinkle, Simpson offered to settle this lawsuit for $6,000.00. Sprinkle

replied that he needed to speak with Stephens about the offer. On the morning of November 20,



1
 Stephens also named Amtote International, Inc., as a defendant in this action. The Court, however, dismissed
Stephens’s claim against Amtote, and Stephens did not timely appeal that order. See Stephens v. Jessup, 793 F.3d
941, 943 (8th Cir. 2015).
2018, Simpson called Sprinkle to inquire about the status of the settlement offer. Sprinkle stated

that Stephens had rejected the offer. In response, Simpson asked if there was a counteroffer, and

Sprinkle stated that it would take $20,000.00 to settle the case. Simpson asked Sprinkle to confirm

that Stephens was making an offer to settle the lawsuit in full for $20,000.00. Sprinkle confirmed,

and Simpson responded “we accept,” apparently arriving at an oral agreement. Simpson and

Sprinkle then discussed settlement documents, and Simpson agreed to draft and file the documents

with the Court.

       Later that same day, Sprinkle called Simpson and expressed that Stephens was unhappy

with the settlement and wanted to increase the agreed upon settlement amount. Simpson refused

to increase the settlement amount on behalf of Jessup, and no settlement documents have been

filed with the Court. According to Simpson, Stephens has failed to abide by the terms of the

settlement agreement by refusing to accept the settlement amount and dismiss the case.

                                      LEGAL STANDARD

       Basic principles of contract formation govern the existence and enforcement of settlement

agreements. Chaganti & Assoc., P.C. v. Nowotny, 470 F.3d 1215, 1221 (8th Cir. 2006) (citing In

re Airline Ticket Comm’n Antitrust Litig., 268 F.3d 619, 623 (8th Cir. 2001)). “Courts will enforce

contracts of settlement if they are not in contravention of law.” DaimlerChrysler Corp. v. Smelser,

289 S.W.3d 466, 470 (Ark. 2008) (citing McCoy Farms, Inc. v. J & M McKee, 563 S.W.2d 409

(1978)). “The essential elements of a contract include (1) competent parties, (2) subject matter,

(3) legal consideration, (4) mutual agreement, and (5) mutual obligations.” Id. (citing Ward v.

Williams, 118 S.W.3d 513, 521 (Ark. 2003)). A court should keep in mind two legal principles

when deciding whether a valid contract was entered into: (1) a court cannot make a contract for

the parties but can only construe and enforce the contract that they have made; and (2) to make a




                                                2
contract there must be a meeting of the minds as to all terms, using objective indicators. Id. (citing

Alltel Corp. v. Sumner, 203 S.W.3d 77, 80 (Ark. 2005)). Further, a party to a voluntary settlement

agreement cannot avoid the agreement simply because the agreement ultimately proves to be

disadvantageous or because he later feels that the amount of the settlement is unsatisfactory.

Worthy v. McKesson Corp., 756 F.2d 1370, 1373 (8th Cir. 1985) (citing Trnka v. Elanco Prods.

Co., 709 F.2d 1223, 1227 (8th Cir.1983)); Rutherford v. Rutherford, 98 S.W.3d 842, 845 (Ark.

App. 2003) (“One party’s displeasure with an agreement that she had previously entered into is no

ground for relief.”).

                                                 DISCUSSION

        In the present case, Stephens does not dispute the existence or terms of the settlement

agreement. 2 Stephens also does not dispute the facts surrounding the settlement negotiations as

set forth by Jessup. Simpson explicitly asked Sprinkle if Stephens was offering to settle this

lawsuit for $20,000.00. Sprinkle confirmed and Simpson accepted on behalf of Jessup. There is

no dispute that the parties’ attorneys came to a mutual understanding that Stephens would dismiss

this matter for the sum of $20,000.00. 3 Stephens makes no argument and there is no evidence in

the record that any of the essential elements of a contract are missing with respect to the settlement

agreement. Thus, the Court finds that a valid and enforceable oral settlement contract was formed.

        It appears that Stephens is attempting to avoid being bound by the oral agreement to settle

and dismiss all claims against Jessup for $20,000.00 because Stephens now believes the sum to be

inadequate. However, as discussed above, this is not a lawful reason for Stephens to avoid the


2
  Stephens filed a response to the instant Motion to Enforce Settlement, but the response does not address the
settlement agreement issue. ECF No. 77. Further, the response does not dispute any of the facts or circumstances
presented by Jessup relating to the formation of the settlement agreement.
3
  A client is bound by the actions of his attorney regarding matters which the attorney is employed or held out to be
the spokesman of the client. Barnes v. Barnes, 843 S.W.2d 835, 838 (Ark. 1992).



                                                         3
agreement. See Visiting Nurse Ass’n, St. Louis v. VNAHealthcare, Inc., 347 F.3d 1052, 1055 (8th

Cir. 2003) (citing Worthy v. McKesson Corp., 756 F.2d 1370, 1373 (8th Cir.1985)) (“[T]he fact

that a party decides after the fact that a contract is not to its liking does not provide a reason to

suppose that a contract was not in fact formed or to release that party from its obligation.”).

Accordingly, the Court finds that the Motion to Enforce Settlement should be granted.

                                          CONCLUSION

       For the reasons stated above, the Court finds that Defendant Leslie Jessup’s Motion to

Enforce Settlement (ECF No. 76) should be and hereby is GRANTED. The terms of the oral

settlement agreement shall be enforced. Jessup is directed to deliver to Stephens the settlement

check on or before January 11, 2019. It is further ordered that this case is DISMISSED WITH

PREJUDICE. The Court retains jurisdiction to vacate this order and to reopen this action upon

cause shown that the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, on this 3rd day of January, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge




                                                 4
